Mr. Chief Justice Waite
delivered the opinion of the court.
The finding brought here., for review was special, and met only a part of the issues: If the conclusion of ■ law to which the .court came was correct, the other issues were immaterial. The case, was- disposed of without reaching them. We have, however, determined that the facts íoünd were not sufficient to justify the conclusion reached;- and have ordered the court to proceed with the case, notwithstanding the finding. -In effect; we have decided that the. court erred in not proceeding tó try the other issues. Our action only precludes that-court from adjudging in favor of the defendants upon the special facts, found and sent here for our opinion. In all other respects, it is at liberty to proceed in such manner as, according .to its. judgment, justice may require. •

The petition for a mandamus is denied. ■